PER CURIAM.
Wilfredo Gonzalez Lora appeals the district court’s orders (1) denying his motion for new trial filed under Fed.R.Crim.P. 33; (2) denying his motion to dismiss the indictment under Fed.R.Crim.P. 12(b)(2); (3) denying his motions to reconsider the denial of his Rule 12(b)(2) and Rule 33 motions; and (4) denying his emergency motion for grand jury documents and motion for appointment of counsel. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Lora, No. CR-98-358-A (E.D. Va. filed Dec. 14 & entered Dec. 17, 2001; Jan. 4, 2002; Jan. 9, 2002; Jan. 17, 2002; filed Feb. 7 & entered Feb. 8, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.